PER CURIAM.
Peter J. Madden, appointed counsel for Daniel-Jay D. Mahone in this direct crimi*755nal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Mahone’s convictions and sentences are AFFIRMED.